2022 IL App (1st) 200097-U
                                                    No. 1-20-0097
                                                     June 13, 2022

                                                                                                  FIRST DIVISION

         NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
         the limited circumstances allowed under Rule 23(e)(1).

                                                          IN THE

                                        APPELLATE COURT OF ILLINOIS

                                                    FIRST DISTRICT

                                                                               )    Appeal from the Circuit Court
         PEOPLE OF THE STATE OF ILLINOIS,                                      )    of Cook County, Illinois
                                                                               )
                Plaintiff-Appellee,                                            )    No. 18 CR 03871
                                                                               )
            v.                                                                 )    The Honorable
         SEAN COLLEY 1                                                         )    Kenneth J. Wadas,
               Defendant-Appellant.                                            )    Judge Presiding.
                                                                               )




                        JUSTICE WALKER delivered the judgment of the court.
                        Presiding Justice Hyman and Justice Pucinski concurred in the judgment.


                                                       ORDER

¶1         Held: We reverse defendant’s conviction where the State failed to prove guilt beyond a
           reasonable doubt.




     1
       Although the notice of appeal and briefs from both parties list defendant's name as "Sean Cooley," the record from
     the circuit court shows defendant’s correct name as “Sean Colley. During oral arguments counsel for both parties
     acknowledged that the notice of appeal and all briefs showd the incorrect name. Subsequently, this court granted
     counsel’s motion to amend the notice of appeal. We refer to defendant by his correct name of “Sean Colley”
     No. 1-20-0097



¶2         Following a bench trial, Sean Colley was convicted of theft (720 ILCS 5/16-1(a) (West

        2016)) and two counts of forgery (720 ILCS 5/17-3(a) (West 2016)) and sentenced to 2 years

        of felony probation. On appeal, Colley contests the sufficiency of the evidence contending the

        State failed to prove the witness had revoked her long-standing permission to allow Colley to

        sign and deposit her social security checks. Colley further argues that the trial court erred by

        admitting evidence of conversations without proper foundation and a witness’s prior consistent

        statements. Colley also contests the sufficiency of the evidence and the convictions on two

        counts of forgery when the evidence showed at most one forgery. For the reasons that follow,

        we reverse.

¶3                                          BACKGROUND

¶4         On October 11, 2017, Ebony Payne told Officer Donovan Foster of the Chicago Police

        Department that her former boyfriend, Colley, deposited the proceeds from her social security

        check in his account without her permission. Prosecutors charged Colley with one count of

        theft and two counts of forgery.

¶5         At the bench trial, Payne testified that she was already quadriplegic when she and Colley

        started a romantic relationship in 2012. In January 2017, she moved into Colley’s apartment.

        She could not sign the checks she receivesd from social security. She authorized Colley to sign

        her checks and add the money to his account to help him pay for rent, utilities, and groceries.

¶6         Payne testified that in August 2017, she fell ill and needed hospitalization. She and Colley

        decided to end their relationship. She talked to Colley on the telephone in September and

        October 2017, but Colley did not visit her in the hospital “because [h]e wasn't allowed to come


                                                     2
No. 1-20-0097



   to the hospital.” In their phone conversations, she asked Colley to let her father come to

   Colley’s apartment to pick up her belongings. The trial transcript shows the following

   testimony:

      “Q. *** [D]uring the course of that breakup in September of 2017, did you have a

      conversation with the Defendant about your Social Security check?

      A. Yes, I asked him to just turn it over to my dad.

      Q. Did the Defendant turn the check over to your father?

      A. He refused.

      MS. KEEGAN: Objection, foundation.

      THE COURT: Overruled.

      Q. *** Did your October check go to [Colley’s apartment]?

      A. Yes, it did.

      Q. Did you ever get that check?

      A. No, I did not.

      Q. Did you ask Sean for the money?

      A. I did.

      Q. What did the Defendant say to you?

      MS. KEEGAN: Objection, foundation.

      THE COURT: Overruled.




                                               3
No. 1-20-0097



      THE WITNESS: He said that he would not give me the money, that I couldn't have

      the money in the beginning. Later on, when I went to the nursing facility and asked

      him to pay me the money back, he was like, oh, I'll give you $300, but that's all I'm

      giving you.

      Q. *** [S]ometimes he was not authorized to sign the checks?

      A. Yes. In September, we didn't really talk about it because I was too ill. There

      were times when I couldn't, and all I did was ask him for permission to get my

      things.

      Q. In September, you were too ill to talk about whether it was appropriate to sign

      the checks or not?

      A. The check for September.

      Q. *** [Y]ou told that officer that Sean was at the hospital and that he grew

      aggressive when you told him to return all of your belongings and it was then that

      he was banned from seeing you in the hospital, right?

      A. I'm not certain.

      Q. So you may have told that to that officer?

      A. Probably. But if I said he was at the hospital, then he probably was at the

      hospital. Whether he was aggressive with me or the staff or the staff told him that

      he was aggressive with me, I'm not for certain. It was last year.




                                               4
No. 1-20-0097



      Q. Did you tell the officer that he was at the hospital and that he was banned from

      seeing you while at the hospital because he'd grown aggressive; did you make that

      statement?

      A. Yes. But, again, I'm not sure whether me telling the officer that he was

      aggressive or whether I had seen him that hospital visit and he had grown

      aggressive or not, I don't know if that was what I was referring to because there

      were other instances where Sean was at the hospital and he'd grown aggressive and

      he'd been banned.

      Q. So he --

      A. It could have been a previous hospital stay that he had grown aggressive and

      was banned.

      Q. *** Do you remember Sean saying that to you, I deposited the check into my

      account already on October 3rd?

      A. He said that on multiple occasions.

      Q. *** When did you tell Sean that you wanted – that you wanted him to give your

      stuff, including your check, to your father?

      A. In like September.

      Q. Do you know what part of September? Beginning? Middle? End?

      A. Could have been all three.

      Q. Approximately when did you tell Sean to give your dad your check?

      A. I know for certain it was in September.

                                               5
     No. 1-20-0097



           Q. And that's a check that would have come on or right around October 1st, correct?

           A. Right.”

¶7         Payne admitted on cross-examination that she contacted police shortly after she found out

        Colley had impregnated another woman. The bank recorded the deposit to Colley’s account on

        October 5, 2017.

¶8         Colley called Officer Foster to impeach Payne’s testimony about when she told Colley he

        did not have permission to deposit her social security check to his account. Officer Foster

        testified Payne told him that when she demanded the check on October 3, 2017, Colley

        responded by text message, “I deposited the check in my account already.” On cross-

        examination, Officer Foster testified, over objection:

           “Q. And Ebony Payne told you *** that the break-up led to her asking for her

           belongings back, correct?

           Yes.

           ***

           Q. And that one of the things she asked for back from the defendant was her Social

           Security check, correct?

           A. Yes, it was.

           ***

           Q. That portion that, quote, I deposited the check in my account already, Ebony

           Payne indicated to you that that was something the defendant told her during the

           phone call, correct?

                                                     6
       No. 1-20-0097



             A. Correct.

             Q. And Ebony told you that that happened after she asked the defendant for her

             check back, correct?

             A. Correct.

             Q. Ebony *** told you that she asked for the check back prior to October 3rd

             correct?

             A. Correct.”

¶9           The trial court found Colley guilty on all counts and sentenced him to two years probation.

          Colley now appeals.

¶ 10                                             ANALYSIS

¶ 11         On appeal, Colley argues that (1) the State’s evidence was insufficient because it rested on

          the testimony of a single witness who gave inconsistent and vague testimony regarding when

          she revoked her long-standing permission allowing Colley to sign and deposit her checks into

          his account; (2) he was denied a fair trial where, over counsel’s objections, the trial court

          allowed the State to bolster its evidence with Colley’s alleged prior statements without proper

          foundation and allowed inadmissible hearsay statements from Payne; and (3) the trial court

          erred by convicting him on two counts of forgery.

¶ 12         When reviewing challenges to the sufficiency of evidence, we view the evidence in the

          light most favorable to the State. We will not reverse the convictions for insufficient evidence

          if any rational trier of fact could find the State proved beyond a reasonable doubt all the

          elements of the charged offenses. People v. Jackson, 2020 IL 124112, ¶ 64. Reversal is justified

                                                       7
       No. 1-20-0097



          where the evidence is "so unsatisfactory, improbable or implausible" that it raises a reasonable

          doubt of the defendant's guilt. People v. Slim, 127 Ill. 2d 302, 307, 537 N.E.2d 317 (1989).

¶ 13                                     Sufficiency of the Evidence

¶ 14         To prove Colley committed forgery, the State needed to prove he knowingly altered a

          document to make it false and capable of defrauding another. See 720 ILCS 5/17-3(a) (West

          2016). “[A] false endorsement can render an otherwise valid check capable of defrauding.”

          People v. Brown, 2013 IL 114196, ¶ 42. To prove theft, the State needed to prove Colley

          knowingly obtained unauthorized control over Payne’s property and intended to deprive Payne

          permanently of the use of that property. See 720 ILCS 5/16-1(a) (West 2016); People v.

          Varellas, 138 Ill. App. 3d 820 (1985).

¶ 15         The State bears the burden to prove all elements of a crime beyond a reasonable doubt.

          People v. Layhew, 139 Ill. 2d 476, 485, 564 N.E.2d 1232 (1990). The burden remains on the

          State throughout the entire case. Id. Colley was not required to prove his innocence, but the

          State had the burden of proving each element of the offenses beyond a reasonable doubt. For

          both counts, the trial court needed to determine whether the evidence proved beyond a

          reasonable doubt that when Colley deposited the October 2017 check into his account, Colley

          knew Payne had withdrawn her long-standing permission allowing Colley to sign and deposit

          her checks into his account.

¶ 16         Colley contends that inconsistencies in Payne’s testimony make the evidence insufficient

          to prove him guilty beyond a reasonable doubt. There was no dispute that Payne and Colley

          lived in the same apartment. It is also undisputed that they had an agreement authorizing Colley


                                                       8
       No. 1-20-0097



          to sign Payne’s name to the monthly social security checks, deposit proceeds into Colley’s

          account, and use the proceeds to fund their monthly living expenses of rent, utilities, and

          groceries. Both Payne and Colley acknowledge that the agreement was in place from January

          2017 through September 2017. The dispute centers around only the check of October 2017.

          Hence, before the trial court, the issue was whether the State proved beyond a reasonable doubt

          that Colley knew Payne had withdrawn her assent to the agreement for the check Colley

          deposited in October 2017. The evidence at trial shows that Payne was unable to specify when

          she revoked her permission to sign and deposit her checks, and she did not testify to the time

          and manner that she informed Colley of her revocation. Officer Foster testified Payne told him

          that when she demanded the check on October 3, 2017, Colley responded by text message, “I

          deposited the check in my account already.”

¶ 17         Payne’s testimony shows that she was unsure of the date on which she told Colley he could

          no longer deposit her checks. On cross-examination, Payne stated, “In September, we didn't

          really talk about [the social security check] because I was too ill. *** [A]ll I did was ask him

          was for permission to get my things.” Based on Payne’s testimony, she did not advise Colley

          in September 2017 that he could no longer sign and deposit her checks. The October check

          was deposited sometime between October 1, 2017, and October 5, 2017. Taking the evidence

          in the light most favorable to the State, while Payne alleged that she no longer wanted Colley

          to sign and cash her checks, the trial evidence does not demonstrate that she advised Colley of

          the change prior to his deposit of the October 2017 check. The evidence of theft and forgery

          was "so unsatisfactory, improbable or implausible" that it raises a reasonable doubt of Colley's



                                                        9
       No. 1-20-0097



          guilt. See Slim, 127 Ill. 2d at 307. We cannot say that the cashing of the October 2017 check

          supports the convictions. Therefore, we hold that the evidence presented at trial was

          insufficient to prove Colley guilty of theft and forgery beyond a reasonable doubt.

¶ 18         We reverse Colley’s convictions. In light of our disposition, we need not address Colley’s

          other arguments. As we have reversed Colley’s conviction based on evidentiary insufficiency,

          the constitutional prohibition against double jeopardy precludes a retrial. U.S. Const., amendsl

          V, XIV; Ill. Const. 1970, art. I. Section 10. Therefore, “the only proper remedy is a judgment

          of acquittal.” People v. Brown, 2013 IL 114196 ¶ 53, 1 N.E.3d 888.

¶ 19                                           CONCLUSION

¶ 20         We find that Payne’s testimony did not sufficiently support the convictions. Accordingly,

          we reverse the judgment of the circuit court.

¶ 21      Reversed.




                                                      10